NOTE: This order is nonprecedential.


  muiteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCircuit

                  VERANCE CORP.,
                  Plaintiff-Appellant,
                           v.
 DIGIMARC CORP. (DELAWARE) AND DIGIMARC
            CORP. (OREGON),
            Defendants-Appellees,
                          AND
  IV DIGITAL MULTIMEDIA INVENTIONS, LLC,
              Defendant-Appellee.


                       2011-1601


   Appeal from the United States District Court for the
District of Delaware in case no. 10-CV-0831, Judge Mi-
chael M. Baylson.


                      ON MOTION


                       ORDER
    The parties jointly move for a protective order cover-
ing materials filed under seal in the United States Dis-
VERANCE CORP v. DIGIMARC CORP                               2

trict Court for the District of Delaware in case no. 10-CV-
831.
      Upon consideration thereof,
      IT Is ORDERED THAT:

   The motion is denied as unnecessary pursuant to
Federal Circuit Rule 11(c).
                                    FOR THE COURT


      DEC 21 2011                    lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Alfred R. Fabricant, Esq.
    John D. Vandenberg, Esq.                u.s. Courf~~~LS fOR
    Alan S. Kellman, Esq.                     THE FEDERAL CIRCUIT

s21                                             "DEC 21 2011
                                                  JANHORBALY
                                                     ClERK